     Case 5:15-cv-01556-RGK-MRW Document 99 Filed 04/22/21 Page 1 of 2 Page ID #:734



 1
 2
 3
 4
 5
 6
 7
 8
 9            IN THE UNITED STATES DISTRICT COURT
10         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. ED CV 15-1556 RGK (MRW)
13    RICHARD SCOTT ELSMORE,
14                     Plaintiff,
                                             ORDER ACCEPTING FINDINGS
15                v.                         AND RECOMMENDATIONS OF
                                             UNITED STATES MAGISTRATE
16    CALIFORNIA HIGHWAY                     JUDGE
      PATROL, et al.,
17
                       Defendants.
18
19
20
            Pursuant to 28 U.S.C. § 636, the Court reviewed the amended
21
      complaint, the records on file, and the Final Report and Recommendation of
22
      the United States Magistrate Judge. Further, the Court engaged in a
23
      de novo review of those portions of the Report to which Plaintiff has objected.
24
      The Court accepts the findings and recommendation of the Magistrate Judge.
25
            The Court denies Plaintiff’s request to stay the civil action pending his
26
      state court criminal appeal. (Docket # 95, 97.)
27
28
     Case 5:15-cv-01556-RGK-MRW Document 99 Filed 04/22/21 Page 2 of 2 Page ID #:735



 1          IT IS ORDERED that action be dismissed without prejudice for lack of

 2    jurisdiction.

 3
 4
      DATE: April 22, 2021              ___________________________________
 5
                                        HON. R. GARY KLAUSNER
 6                                      UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
